Title: From Benjamin Franklin to William Strahan, 14 April 1745
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. April 14. 1745
I wrote to you lately via New York, and sent a Copy via Maryland, one or other of which I hope may come to hand. I have only Time now to desire you to send me the following Books, viz.
1 Doz Cole’s Eng. Dictionaries
3 Doz. Mather’s Young Man’s Companion
2 Doz Fisher’s Ditto
2 Quarter Waggoners for America

6 Echard’s Gazetteer
4 Doz Grammars with const[ruin]g Book
1 Doz Clark’s Corderius
1 Doz London Vocabulary
1 Doz Bailey’s English Exercises
6 Clark’s Introduction
6 Esop’s Fables, Latin
1 Doz Accidences.
6 Brightland’s English Grammar
I am, Sir, Your most humble Servant
B Franklin
Copy
